*548The opinion of the court was delivered by
Powers, J.
The sale on the West River Bank execution was regular in form, and valid to extinguish the debtor’s title to the property, unless it operated a fraud by reason of a secret tx’ust in favor of the debtor. If a creditor uses the forms of law merely to protect the' equitable title or beneficial use of the property in the debtor, the tx-ansaction may be impeached. If the creditor proceeds Iona fide to secure his debt by a sale of the debtor’s propei'ty on execution, according to the forms of law, and takes the title to himself, and, in kindness to the debtor, gives him the use of the property after the sale, no secret trust is raised.
The px-esumption is in favor of the regularity of Carr’s proceedings as an officer. Omnia prcesumuntur rite et solemniter esse acta.
The evidence tended to show that the bank proceeded in good faith to collect its debt; that Graham’s confession of judgment was not pursuant to a scheme to defraud other creditoi's, but that he yielded to the demand of the bank for pay; that Graham arranged with the Taylors to bid in the propei’ty and let him have the use of it, and work out the debt to the bank and the debt to them. The sale in fact did not satisfy the bank execution. The Taylors were strangers to the bank execution, and might lawfully bid in the property sold on that execution, and let it remain in Graham’s hands, and pay the debts as proposed. The evidence tended to show that the bank stood clear of any ti’ust attaching to the pi’operty sold on their execution, that they did not make use of the confession of judgment and the sale of the property on execution for the purpose of creating a mere lien upon the property, which they were to hold as security, but to extinguish all title to the property in the debtor. If this was true, the Taylors got the debtor’s title. Webster v. Denison, 25 Vt. 493, would not, therefore, be in point. Whether the equitable ownership of the property still remained in Graham after the sale, was a question to be submitted to the jury under proper instructions.
Judgment reversed, and new trial granted.